DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/21/2022.  
Applicant’s election without traverse of Group I claims in the reply filed on 6/21/2022 is acknowledged.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP19154821.3 on 01/29/2019. It is noted, however, that applicant has not filed a certified copy of the priority application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the limitation “subjected to an elastic deformation” is not defined in the claims nor the specification.  What type of subjecting is enough for elastic deformation needs to be addressed, or the method of elastic deformation.  
Claim 2 is indefinite because the limitation “a first part designed so as to be made as one” and “second part . . . .” are not defined in the claims nor the specification.  What type of designing or design outcome needs to be addressed.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Breuninger et al., International Publication No. WO/2015/169934 (hereinafter referred to as Breuninger).  
Regarding claims 1-9, Breuninger discloses a solid-body joint, comprising two bearing elements arranged in such a way that the two bearing elements can be pivoted about an axis of rotation and comprising at least two spring elements that extend transversely to the axis of rotation, which spring elements are each operatively connected to one bearing element at one end and to the other bearing element at the other end.  The invention is characterized in that a spiral or helical spring element is arranged between the two bearing elements and that the two spring elements are each connected to the spiral or helical spring element at one end and to one of the two bearing elements at the other end (see Abstract).
FIG. 6 shows an alternative embodiment for a flexure joint, which has a curved upper bearing element 1 and a curved lower bearing element 2.  A helically curved spring element 5 is arranged between the two bearing elements 1 and 2, which has no direct physical contact with the upper and lower bearing elements 1 and 2.  The upper bearing element 1 is intersecting, transverse to Axis of rotation D of two solid joint extending spring elements 13 and 14 connected to the helically curved spring element 5.  The spring element 13 is connected at its upper end to the upper bearing element 1 and branches off in its longitudinal extension on fork-shaped and is connected with its lower end or its two lower ends monolithically with the helically curved spring element 5.  The fork-shaped area of ​​the spring element 13 is penetrated by the spring element 14, which as it were monolithically connects the upper bearing element 1 with the helically curved spring element 5.  In the same way, the lower bearing element 2 connected via a fork-shaped spring element 15 and a spring element 16 with the helically curved spring element 5.  The flexure joint illustrated in FIG. 6 also has torsionally elastic properties about the axis of rotation D, paired with spring-elastic properties oriented transversely to the axis of rotation D. The spring element 5 represents a further three-dimensional shape that is to be subsumed under the term “spiral or helical spring element”.  
Spring strength both in relation to rotations about the axis of rotation D and in relation to transverse to the axis of rotation D acting on the spring element deformation forces.  The term "spiral or helical spring element" is to be understood as meaning a spring element to which a spring axis predetermined by its shape can be assigned, which coincides with the axis of rotation of the flexure joint through the attachment of the spring element between the two bearing elements or at least runs parallel to it.  Preferably, the spring element is designed in a helical shape and has, at least in sections, a spring geometry with a constant or variable pitch, which winds along the surface of a virtual straight cylinder.  Alternatively, and depending on the design of the bearing elements, a spiral spring shape is conceivable, which at least in sections has a constant or variable pitch along the surface of a virtual cone or truncated cone winds.  All "spiral or helical spring elements" in the sense of the solution have in common that they have both an oriented around the spring axis or axis of rotation of the flexure joint and a spring-elastic inherent deformability oriented transversely to the spring or axis of rotation of the flexure joint in order to withstand load moments that occur along a power flow between the two bearing elements of the solid joint act to intercept resiliently (Para. [0001], [0007], [0009], [0013]-[0014], [0016]-[0018] and [0045] and see Figures).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771